AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Two Men and a Truck/International, Inc.,
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:18-cv-00391-GMN-VCF
Moving Authority Enterprise Corporation,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of Plaintiff and against Defendant.

         IT IS FURTHER ORDERED that Plaintiff is awarded damages for (1) attorney’s fees in the amount of
         $24,156.50 pursuant to 15 U.S.C. § 1117(a)(3); and (2) costs in the amount of $138.77 pursuant to
         15 U.S.C. § 1117(a)(3). The total award is therefore $24,295.27.

         IT IS FURTHER ORDERED that Plaintiff is granted permanent injunctive relief prohibiting
         Defendant from using Plaintiff’s trademark, service mark, name, logo, or source designation of any
         kind that is a copy, reproduction, colorable imitation, or simulation of Plaintiff’s marks in connection
         with Defendant’s business or services. The Court enters the permanent injunction as stated in the the
         proposed judgment attached to Plaintiff’s Motion for Default Judgment. (ECF No. 21-4).

         8/20/2019
         ____________________                                   DEBRA K. KEMPI
         Date                                                  Clerk



                                                                /s/ M. Reyes
                                                               Deputy Clerk
